Matter of Ackridge v Cacace (2015 NY Slip Op 09276)





Matter of Ackridge v Cacace


2015 NY Slip Op 09276


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2015-02112	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Ronald M. Ackridge, petitioner,
vSusan Cacace, etc., respondent.


Ronald M. Ackridge, Fishkill, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Oren L. Zeve of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Susan Cacace, an Acting Justice of the Supreme Court, Westchester County, to determine a petition for a writ of habeas corpus in a proceeding entitled People ex rel. Ackridge v Diaz , pending in the Supreme Court, Westchester County, under Index No. 14-0685, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject petition in an order of the Supreme Court, Westchester County, dated March 17, 2015.
DILLON, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court